Citation Nr: 0501059	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for PTSD with 
an evaluation of 30 percent disabling.  That evaluation was 
increased to 50 percent in a March 2003 rating decision by a 
Decision Review Officer.  The veteran requested an even 
higher, 70 percent, rating in his April 2003 Substantive 
Appeal (VA Form 9).  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he indicates otherwise).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's occupational and social impairment result 
from obsessive rituals that interfere with routine activity 
and frequent panic and depression that affect his ability to 
function independently, appropriately, and effectively, and 
he has also shown impaired impulse control, neglect of 
personal appearance and hygiene, and an inability to 
establish and maintain effective work and social 
relationships.


CONCLUSION OF LAW

The criteria have been met for an initial evaluation of 70 
percent, but no higher, for the veteran's PTSD.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's September 2002 claim for service 
connection for PTSD.  The VCAA's implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first thing the RO did after 
receiving the veteran's September 2002 claim was to send a 
letter several days later explaining the assistance it would 
provide to the veteran in processing his claim.  The RO did 
not take any adjudicative action until its January 2003 
rating decision granting service connection and assigning a 
30 percent evaluation.  Thus, in compliance with Pelegrini, 
the RO provided the relevant notification to the veteran 
prior to its initial adjudicative action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's September 
2002 letter told the veteran it was working on his claim and 
would keep him informed of its status.  It also described the 
type of information required to support his claim, listing as 
examples his service medical records (SMRs) and service 
personnel records, a VA examination, and information from 
other sources, such as private medical records or Social 
Security Administration (SSA) records.  The RO also asked the 
veteran to furnish all requested information as soon as 
possible.  In addition, the RO explained the specific types 
of information needed to establish entitlement for PTSD.  
And, although the veteran's PTSD claim now concerns whether 
he is entitled to a higher initial rating for this disorder 
(as opposed to service connection that was subsequently 
granted), VA is not required to provide additional VCAA 
notice concerning this downstream issue since VA already has 
given VCAA notice regarding the original service connection 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, the 
RO included in its March 2003 SOC the text of 38 C.F.R. 
§ 3.159 (2004), which describes the duties to notify and 
assist in detail, including the respective responsibilities 
of the RO and the veteran in obtaining the information in 
support of his claim.  Thus, the RO complied with the VCAA 
notice content requirements, as it provided the information 
specified by Charles and Quartuccio and indicated to the 
veteran that he should provide any information or evidence in 
his possession pertaining to his claim.

In addition, the RO obtained the veteran's SMRs and service 
personnel records, and also obtained the only medical records 
identified by the veteran - those of the Morgantown, West 
Virginia, VA Medical Center (VAMC).  The veteran was also 
afforded a VA psychiatric examination.  There is no 
indication that other private or Federal records exist that 
should be requested, or that any pertinent evidence was not 
received.  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Entitlement to a Higher Initial Rating for PTSD

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, as mentioned, the veteran timely 
appealed the RO's initial decision granting service 
connection for PTSD and assigning a 30 percent rating.  So VA 
must consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Compare Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance).

Under the applicable rating criteria for PTSD, 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The veteran's DD Form 214 and personnel records indicate that 
he was awarded the Combat Medical Badge (CMB) and the RO 
consequently conceded the existence of a PTSD stressor.  See 
38 C.F.R. § 3.304(f) (2004).  A September 1970 SMR noted a 
steady deterioration in the veteran's emotional state, 
causing him to become ineffective as a field medic, and 
anxious and depressed with nightmares.  He was diagnosed with 
chronic stress reaction in an emotionally unstable 
personality.

VA outpatient treatment (VAOPT) records from August to 
October 2002 indicate the veteran appeared at the VAMC 
unkempt and disheveled with a flat affect and no gross 
abnormality.  He indicated that he had extreme survivor 
guilt, persistent daily intrusive thoughts of combat deaths, 
difficulty maintaining employment, poor sleep, hyperstartle, 
no support system, and lived alone.  He agreed to attend a 
PTSD group to help with these problems.  Also noted were 
compulsive and ritualistic behaviors, and an inability to 
develop relationships.  

At the December 2002 VA psychiatric examination, the veteran 
complained of an inability to get along in close 
relationships, getting angry and punching walls or throwing 
things, depression, lacking interest in anything, sitting 
around by himself thinking of Vietnam over and over, and 
having a lot of anxiety.  The veteran described several 
incidents that occurred during his Vietnam service, including 
the death of half of the veteran's unit from a booby trap 
explosion, including the man who replaced him a field medic, 
which caused him to feel extreme survivor guilt.  After his 
discharge from service, the veteran worked at a coal mine for 
about 10 years and then the Post Office for about 15 years.  
He has broken down crying at work several times, and smokes 
marijuana after work to calm down and help him sleep.  His 
long time girlfriend broke up with him because of his 
"constant bad mood."

At the examination, the veteran denied a history of suicide 
attempts, and indicated that he jumped to conclusions around 
his friends and perceived criticism when none was intended.  
He was on time to the examination, oriented to time, place, 
and date, and was coherent and cooperative.  The veteran's 
grooming and hygiene were adequate.  His mood was irritable 
and depressed and his affect was consistent with his mood.  
Eye contact was poor.  There was no evidence of psychosis.  
The veteran stated that he thought about suicide 2 to 3 times 
per month, stating he would use pills or carbon monoxide, but 
denied intent to do so. The veteran described extensive 
compulsive behavior, including the manner in which he eats 
food and wears his clothes.  The veteran's speech was normal 
and described having panic attacks when he anticipates being 
confronted with physical violence or driving to his postal 
truck on bad roads.  He reported moderate to severe 
depression on most days for most of the day.  He sleeps about 
6 hours per night awakening 3 times per night on average.

The veteran still dreams of an advancing enemy while he is 
unable to locate his weapon, and relives various traumatic 
incidents that occurred during service.  He avoids having 
these memories triggered by staying home most of the time.  
The veteran also reported diminished capacity for affection, 
anhedonia, decreased interests, and a bleak future.  He also 
described an exaggerated startle and irritability.  

Based on the above, the VA examiner diagnosed the veteran 
with PTSD, noting that he relives the deaths of the soldiers 
he treated in persistent, intrusive, and distressing fashion.  
According to the examiner, the veteran displayed avoidance 
and emotional numbing, and most symptoms of chronic arousal.  
His PTSD has interfered with work and social functioning, 
especially the latter.  The examiner also noted that the 
veteran had obsessive compulsive disorder and the cannabis 
related disorder NOS, secondary to PTSD.  He also noted that 
the "pervasive and intense symptoms of anxiety, depression, 
and guilt make it likely that the patient's current level of 
global functioning will deteriorate further over the coming 
months and years."  The veteran's GAF score was estimated at 
45 to 50 due to his serious symptoms of anxiety, panic, guilt 
and depression, suicidal ideation, and social impairment.  
The examiner also noted that the veteran's current vocational 
struggling was achieved with considerable difficulty and 
struggle and that his prognosis for continuing to work in a 
competitive setting was guarded to poor because of his 
moderate to severe PTSD.

The veteran's long-time girlfriend submitted a lay statement 
on his behalf describing symptoms such as mood swings and 
inability to communicate.  Additional lay statements from 
friends and coworkers also noted mood swings and an inability 
to communicate, as well as anger and depression.

Based on the above, the Board finds that the veteran is 
entitled to a higher, 70 percent, initial evaluation for his 
PTSD.  While he experiences symptoms from both the 50 and 70 
percent criteria for evaluating PTSD, these symptoms more 
closely match those from the 70 percent criteria.  So this is 
the rating that must be assigned, especially if all 
reasonable doubt is resolved in his favor.  See 38 C.F.R. 
§§ 4.3, 4.7.  His occupational and social impairment include 
obsessive rituals that interfere with routine activity and 
frequent panic and depression that affect his ability to 
function independently, appropriately, and effectively.  He 
has also shown impaired impulse control, and some neglect of 
his personal appearance and hygiene, as the VAOPT records 
reflect that he was unkempt and disheveled, although his 
appearance was "adequate" at the VA examination.  Moreover, 
the 50 percent criteria include "difficulty" in 
establishing and maintaining effective work and social 
relationships, while the 70 percent criteria require an 
"inability" to do so, and the medical and lay evidence 
indicate that the veteran falls into the latter category.  In 
addition, the VA examiner's descriptions of the veteran's 
symptoms after examination, including that the veteran's 
reliving of episodes is persistent and intrusive, that his 
symptoms are "pervasive and intense," and the GAF score of 
45 to 50, see Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994), all indicate that a 70 percent 
evaluation is a more appropriate one in light of his current 
psychological state.

In sum, as the evidence indicates the veteran's symptoms are 
at least as similar to those in the 70 percent criteria for 
PTSD as they are to those in the 50 percent criteria, if not 
more so, he is entitled to the higher 70 percent evaluation.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).  He is not, however, entitled to the highest, 100 
percent, rating as he has not been shown to have total 
occupational and social impairment - particularly given his 
long term employment, or other symptoms in the 100 percent 
criteria such as persistent delusions or hallucinations, 
disorientation to time or place, or memory loss.



As the 50 percent evaluation was effective as of the 
September 5, 2002 date of the veteran's claim, and there has 
been no indication that the veteran's symptoms have varied to 
a significant degree since that time, the 70 percent 
evaluation should similarly be effective as of the date of 
his claim for service connection for PTSD.


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a higher 70 percent evaluation is granted 
for the veteran's PTSD from the September 5, 2002 date of his 
claim.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


